Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-894

IN RE RICHARD M. BLANK

A Member of the Bar of the
District of Columbia Court of Appeals                       2019 DDN 205

Bar Registration No. 451935

BEFORE: Thompson and Easterly, Associate Judges, and Steadman, Senior Judge.

                                  ORDER
                          (FILED — December 19, 2019)

       On consideration of the certified order of the state of New York indefinitely
suspending respondent from the practice of law in that state based on his incapacity
to practice law; this court’s October 10, 2019, order suspending respondent and
directing him to show cause why he should not be indefinitely suspended pursuant
to a disability suspension under D.C. Bar R. XI § 13 as reciprocal discipline; and the
statement of Disciplinary Counsel; and it appearing that respondent did not file either
a response to the court’s show cause order or his D.C. Bar R. XI § 14(g) affidavit, it
is

       ORDERED that Richard M. Blank is hereby indefinitely suspended from the
practice of law in the District of Columbia pursuant to D.C. Bar R. XI § 13. It is

       FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI § 13(g) for reinstatement, as well as D.C. Bar R. XI
§ 14 relating to suspended attorneys and to the provisions of Rule XI § 16(c) dealing
with the timing of eligibility for reinstatement as related to compliance with D.C.
Bar R. XI § 14, including the filing of the required affidavit.


                                 PER CURIAM